Citation Nr: 1222763	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-13 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  What evaluation is warranted for type 2 diabetes from January 31, 2008?

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

Additional evidence has been added to the record since the March 2009 statement of the case.  In the May 2012 appellant's brief, the representative waived RO jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for hypertension, erectile dysfunction, peripheral neuropathy, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of sleep apnea that is related to active military service or proximately due to or aggravated by a service-connected disability.  

2.  In October 1998, the RO denied the Veteran's request to reopen a claim of entitlement to service connection for a low back disability; the Veteran did not appeal this decision within one year following notification.  
3.  Evidence submitted since the October 1998 decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred during active service, nor is it secondary to or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).  

2.  The October 1998 decision denying a claim to reopen the issue of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application or the completeness of the application.  In February 2008, prior to the rating decision in question, VA notified the Veteran of the evidence needed to substantiate the claim, to include the information and evidence VA would obtain and the information and evidence he was responsible for providing.  The Veteran was also advised how VA assigns disability ratings and effective dates.  

In light of the decision to reopen the claim of entitlement to service connection for a low back disability, a discussion regarding whether VA complied with the notification requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) is not needed. 

VA has also satisfied its duty to assist with regard to the issues decided herein.  The claims file contains service treatment records, private medical records, and VA medical center records.  The Veteran has not identified additional relevant records that need to be obtained.  

The Board acknowledges that a VA examination was not provided to determine the nature and etiology of claimed sleep apnea.  As discussed in greater detail below, the record does not competent evidence suggesting that the Veteran has a current diagnosis of sleep apnea or that any such diagnosis is related to active military service or service-connected disability.  Hence, the criteria for a VA examination are not met.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.  

Analysis

Sleep apnea

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

In January 2008, the Veteran submitted a claim of entitlement to service connection for sleep apnea.  He argued that his diabetes contributed to or aggravated this disability.  The Veteran is currently service-connected for diabetes, and a general skin condition.  

Service treatment records do not show a diagnosis of sleep apnea or complaints related to same.  Indeed, the record does not contain evidence showing a confirmed diagnosis of sleep apnea, nor is there competent evidence relating a diagnosis of sleep apnea to active military service or service-connected disability, to include based on aggravation.  

The Board acknowledges the Veteran's contentions, but notes that as a layperson, he is not competent to diagnose sleep apnea or provide an opinion regarding a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

New and material evidence

In August 1983, the Board denied entitlement to service connection for a back disorder.  The Board found that the low back strain in 1969 was acute and transitory only, and that the disc disease for which he had surgery in 1982 was of post-service origin.  This decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).

In April 1998, the Veteran requested to reopen his claim of entitlement to service connection for a low back disability.  In October 1998, the RO administratively denied the claim, and provided the Veteran notice of his right to appeal.  The Veteran did not appeal the decision within one year of notification and it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In January 2008, the Veteran requested to reopen his claim.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

For purposes of this discussion, the Board will consider whether new and material evidence has been received since the final October 1998 decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (the evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis). 

Pertinent evidence of record at the time of the October 1998 decision included service medical records, the Veteran's statements and testimony, VA examination, and private medical records.  

Service treatment records show that on enlistment examination in July 1969, the Veteran's spine was reported as normal on clinical evaluation.  The Veteran was hospitalized in December 1969 with complaints of low back pain.  He was discharged two days later with a final diagnosis of lumbosacral strain, acute (old), did not exist prior to entrance.  At that time, it was noted that an antalgic gait persisted but there were no neurologic findings.  Three weeks of light duty was recommended.  The August 1973 separation examination was notable for evidence of pain with lumbosacral motion.  

A November 1981 statement from Dr. C.T. indicates the Veteran was seen with symptoms of a right L4-5 radiculopathy.  The Veteran reported that his history of back problems dated back to an injury in 1969 when someone sat on his back at the rifle range.  

A November 1981 statement from Dr. M.K. documented the Veteran's reported history and noted that he has had intermittent bouts of back and right leg pain for the past 12 years.  The physician stated that "[b]y the patient's history, it is possible that his problem was in someway related to the episode that occurred while the patient was a Marine."

On VA examination in February 1982, the Veteran reported that he first hurt his back in 1969 for which he was hospitalized.  After this he had occasional low back spasm with radiation.  He had a severe spasm in 1978.  In October 1981, he suffered an on-the-job injury.  The impression was "L5 disc extrusion with nerve root compression [secondary] to first injury 1968 (sic) and second injury 1981."  

In his June 1982 VA Form 9, the Veteran reported the history of the back injury on the rifle range.  He also reported having intermittent problems thereafter.  Finally, he reported injuring his back at work in 1978 and requiring surgery in April 1982.  He argued that the original injury was a direct cause of his subsequent disc surgery.  At the August 1982 hearing, the Veteran argued that he has had back problems since the in-service injury.  

Pertinent evidence submitted since the October 1998 decision includes private medical records and additional statements from the Veteran.  

Records from Dr. M.K. document various work related injuries and surgeries.  A September 2005 consultation report indicates that the Veteran obviously has a complex back problem and has had three lumbar spine surgeries.  The physician further stated that it was probable that his prior compensable back condition was playing a substantial role in current complaints and the need for treatment.  The Board notes that it is unclear whether the "prior compensable back condition" refers to his in-service injury or his post-service injuries involving workers' compensation claims.

The Veteran also submitted various statements, wherein he reiterated his belief that his back problems started at Parris Island.  The Board further notes that the appellant is a combat veteran, a fact that was not discussed in the Board's 1983 decision.

In a January 2011 statement, the Veteran stated that since leaving Parris Island he has had nothing but problems with his back and has suffered for 40 years.  In a February 2011 statement, the Veteran provided a detailed description regarding his in-service back injury and continuing problems.  

To the extent the above evidence was not previously considered it is new.  In this regard, the Board notes that evidence of record at the time of the last denial included the Veteran's reports regarding an in-service injury.  The above statements, however, provided further information regarding the mechanism of injury and symptoms experienced at that time and to date.  Under the low threshold as set forth in Shade, the Board finds the evidence material.  That is, the additional statements and medical records provide greater detail regarding his in-service and post-service back injuries and arguably raise a reasonably possibility of substantiating the claim.  


ORDER

Entitlement to service connection for sleep apnea is denied.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.


REMAND

Evaluation for Type 2 diabetes

In August 2008, the RO granted entitlement to service connection for type 2 diabetes and assigned a 20 percent evaluation effective January 31, 2008.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In the May 2012 brief, the representative requested a current examination.  On review, the Veteran most recently underwent a VA diabetes examination in March 2008.  Considering the length of time since the last examination as well as the various contentions of record, the Board agrees that additional examination is warranted.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Service connection for hypertension, erectile dysfunction, and peripheral neuropathy

In August 2008, the RO denied entitlement to service connection for hypertension, erectile dysfunction, and peripheral neuropathy.  The Veteran disagreed and subsequently perfected this appeal.  

On VA examination in March 2008, the examiner indicated that the Veteran had subjective symptoms of peripheral neuropathy with no objective evidence on examination.  He also reported a six year history of erectile dysfunction which the examiner opined predated his diabetes.  Hypertension was diagnosed at the same time as his diabetes and was as likely as not essential hypertension.  Notably, the question of aggravation was not specifically addressed.

A September 2008 statement from the Veteran's private physician, L.L., opined that the appellant had erectile dysfunction, neuropathy, and hypertension and that all were related to his diabetes.  The physician, however, did not provide any rationale for his opinions.

In the May 2012 brief, the representative argued that the case should be remanded for medical opinions regarding secondary service connection and/or aggravation.  

Considering the evidence above, the Board finds that additional examination and opinion is needed.  See 38 C.F.R. § 3.159.  

Service connection for a low back disability

Having reopened the claim, the Board must address the merits.  As discussed above, the Veteran apparently had several post-service work related injuries involving workers' compensation claims.  Records pertaining to those worker's compensation claims are relevant to the appeal issue and should be obtained.  

Given that the evidence of record shows both in-service and post-service back injuries, the etiology of the Veteran's current low back disability is not clear.  Thus, a VA examination and medical opinion are needed to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

VA records were last added to Virtual VA in May 2012 and include treatment through approximately May 2011.  On remand, additional relevant VA records should be obtained.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request relevant treatment records from the West Haven VA Medical Center, to include any associated outpatient clinics, for the period since May 2011.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.  

2.  The AMC/RO should contact the Veteran and ask him to provide information regarding any claim for workers' compensation for any back injuries filed since service discharge.  He should identify the employer, date of claim, and whether it was filed with a state Workers' Compensation Board or with the U.S. Department of Labor Office of Workers' Compensation Program (OWCP).  Upon receipt of this information, the RO should request relevant records.  If an authorization is needed from the claimant, it should be requested.  All records obtained and any responses received must be associated with the claims file.  

3.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

4.  Thereafter, the AMC/RO should schedule the appellant for a VA diabetes examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  
 
In accordance with the latest AMIE worksheets for rating diabetes, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any symptoms due to diabetes.  The examiner is specifically requested to state whether the Veteran's hypertension, erectile dysfunction, and peripheral neuropathy are at least as likely as not proximately due to or aggravated by diabetes.  If aggravation is found, the examiner is requested to discuss the baseline level of the nonservice-connected disease prior to the onset of aggravation.  A complete rationale for any opinion offered must be provided. 
 
5.  The AMC/RO should also schedule the Veteran for a VA neurological examination to determine the nature and etiology of his current low back disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the physician examiner as part of the examination.  The physician examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The physician examiner must specify the dates encompassed by the Virtual VA records.  

The physician examiner is to opine whether it is at least as likely as not that any current low back disability is related to active military service, to include the complaints and findings noted in the service treatment records.  In making this determination, the physician examiner is requested to address the opinion in the February 1982 VA examination as well as the impact of post-service work related injuries.  The examiner must also consider the fact that that the appellant served in combat in Vietnam.  A complete rationale for any opinion offered must be provided.

6.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners have documented their review of all pertinent records on Virtual VA.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

7.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

8.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for hypertension, erectile dysfunction, peripheral neuropathy, and a low back disability.  All applicable laws, regulations, and theories of entitlement should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


